DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopened Prosecution
During the pre-appeal conference, conferees noted that if an enablement for inoperability is provided, a utility rejection should have been provided as well.

The Examiner notes accompanying the form paragraph for a Lack of Utility/Enablement rejection state that if there is a separate grounds to support lack of enablement, it should be provided under a separate heading with accompanying analysis of the Wands factors.  In this case, the critical factor behind the previous finding of lack of enablement was based on inoperability, so providing a separate rejection under a separate heading is moot.  For that reason, and that reason alone, the examiner withdraws the previous rejection as moot.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Patent claims must have a specific and substantial utility that is credible.  MPEP 2107.01.  

Regarding specificity, applicants provide the use of “flexible and dynamic data processing techniques according to changes in the data that is collected” and also provide the specific use in intelligence analysis in the written description.  At least the independent claims present a specific approach to address this need – the use of a Round-trip evaluation to validate the safety of a pending data export.  Therefore, this element has been met.  See Written Description [0011].

Regarding substantiality, avoiding the limitations imposed single primary database/node, or a fixed ontology in what applicants call a “multi-master” system is a substantial benefit, if it can be realized.  If the use of the claimed round-trip value works to validate the safety of an export, the manual curation of translation rules between ontologies can be lessened (or, hopefully, eliminated).  Therefore, this element has been met.  See Written Description [0005]-[0011].

Regarding credibility, the evidence of record suggests this element is not met.  

claimed invention” is met by the following elements:
(A) An explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible;
(B) Support for factual findings relied upon in reaching this conclusion; and
(C) An evaluation of all relevant evidence of record, including utilities taught in the” closest prior art.
MPEP 2107.02(IV).

The relevant evidence of record includes: Somers, “Round-Trip Translation: What is it Good for?”1; Vanderbilt, “Why Data Integrity is important to you.”2

I	The presented problem is the requirement of distributed databases to use fixed ontologies and presented ostensible solution to said problem is to use round-trip evaluation to mitigate the manual support necessary to enable “cross-ontologies.”
The instant application provides the background of database ontologies in [0009]-[0011].  That background explains that traditionally, systems that have more than one authoritative database and where those databases have divergent ontologies,3 it is onerous to move data between one database to another.



Specifically, to permit distributed database environments with multiple ontologies, Applicants’ proposed solution involves simulating translations4 between database property values in a “cross-ontology” environment by one or more “round trips5.”  The assertion is that if, after one or more “round trips” that the value stabilizes, this serves demonstrates that the value is “safe to export.”  See Instant Written Description at 38-40 (esp. [0123], [0127]).

In short, applicants state that “cross-ontology” multiple-primary distributed databases are impractical because the amount of manual effort necessary to support translations between divergent ontologies, so distributed databases usually use fixed ontologies.  By automating the validation of translations between divergent ontologies using the round-trip evaluation, 

II	The claims are directed to the problem and ostensible solution presented above
The independent claims capture the problem and proposed solution by initially establishing the environment of a stored property value in an exporting site ontology and a map to an importing site ontology.  E.g. Instant claim 1, “storing” and “using” steps.  

The independent claims capture the round trip.  E.g. Instant claim 1, both “transforming” steps.  

The independent claims capture the use of the round-trip value as a validation mechanism.  E.g. Instant claim 1, “validation” step.

The independent claims do not broach the topic of eventual stability – this is addressed in dependent claims.  E.g., dependent claim 3 as a whole.

Consequently, the problem and solution articulated earlier is the inventive aspect being presently claimed.

The evidence shows that applicants’ round-trip approach is inoperative as a validation mechanism
In the context of the specific problem in its technical environment, the solution is inoperative.  The evidence demonstrates that the use of Round-Trip evaluation as a validation technique for translation between taxonomies has already been understood as inoperative in other fields.  The evidence suggests that those skilled in the art of the data storage technologies, including databases, have high standards of data integrity that must be met before data is considered safe to export from a database.  The totality of the evidence, even in light of the specific statements of fact in the written description, suggests that round-trip does not meet the high standards necessary for an operative database data export validation technique.

A)	The evidence shows that Round-Trip Translation (RTT) was understood as an unsuccessful predictor of translation between ontologies.
The same attempted solution to the problem of translation between ontologies had already been understood in linguistics for the use-case of machine translation.  Machine translation is a technique that traditionally relies on language taxonomies, and requires skill in the fields of linguistics and computer science.

Somers presents the generally understanding that it was “long appreciated” by that Round-Trip Translation is a “bad technique” to evaluate validity of translation between linguistic ontologies, despite appearances to lay persons, but that conclusion was not published or formally studied.  Somers at file wrapper page 2 (“So, although it is widely agreed that RTT is a bad technique, and equally widely suggested in the lay community that is an effective way to evaluate systems, there 

Specifically, Somers compared the performance of RTT with known metrics for translation quality.  Id. at file wrapper page 3. (“We used two standard measures to evaluate the results, the familiar BLEU metric and Turian et al.’s F-score metric”) (internal citation omitted).   Somers found that RTT is generally not predictive of better systems or better translations. Id. at file wrapper page 4, generally; see also, Id at file wrapper page 5, last sentence of section 4.  In fact, one metric suggests a weak negative correlation between a “successful” RTT and quality of translation system Id at file wrapper page 3 (Pearson correlation with BLEU score at -0.04 for system validation), 5 (Pearson correlation with BLEU score -0.31 for translation validation).  

Somers also demonstrates that RTT does not narrow the types of possible error.    Somers Section 2.1 provides a specific example of RTT providing a false negative (indicating that a translation is bad, but the Italian translation is acceptable) and an RTT providing a false positive (indicating that the translation of “tit for tat” into Italian is acceptable, but the translation is garbled nonsense.)

Somers also explains that machine translations occur between language taxonomies, and indicates that this is the reason why RTT fails.  Id. at file wrapper page 4 (“The reason for [the inability of Round-Trip Translation (RTT) to predict a “good” Forward Translation] is fairly easy to explain, considering how these MT systems in general work.  Although systems perform source-text analysis to a certain extent, when all else fails they resort to word-for-word 

Thus, Somers is evidence that there was an existing problem of validating the forward translation from one taxonomy to another taxonomy, that round-trip translation was generally understood as technique that is not useful for verifying that the forward translation is either correct or incorrect, and that experimental results against known metrics in the field of machine translation show that RTT gives unreliable results6.

Analogously, the instant invention purports to solve a similar problem using the same technique.  Taxonomies are simple types of ontologies7, so translation between taxonomies is translation between ontologies.  Use of round-trip translation to (attempt to) evaluate the correctness of converting between a taxonomies is round trip evaluation between ontologies.  Applicants’ instant claim proposes to simulate a forward translation of the property value, followed by a backwards translation of the property value, and determine, based on the “round-trip value,” whether the value of the forward translation is “safe.” 


Somers’ “false negative” example, demonstrates an English-Italian machine translation which presents “a possible gender error” of the term “Home Page,” yet finds that the “forward translation into Italian is really quite acceptable.”  Sommers at file wrapper page 2, left column of section 2.1.

By contrast, Vanderbilt establishes that those skilled in the art of data storage understood that “it is Better to Not Return Any Data Than Return the Wrong Data!” Vanderbilt file wrapper page 3 (slide #4, titled Data Integrity vs. Corruption; capitalization preserved from original).

Thus, Vanderbilt suggests that in comparison to the linguistic-computer science subfield of machine translation, the computer subfield of data storage requires that data integrity is critical.  Validation of data integrity is therefore held to a higher standard in the database environment– unlike machine translation, it is not “really quite acceptable” to export corrupted data.

C)	The Written Description is not sufficient to outweigh the evidence of record.
Patents are one of the traditional vehicles by which inventors, who have discovered new scientific, physical, or logical relationships, may teach that discovery to others in the context of some practical use.  One could use an application for patent to debunk a well-established understanding in the art.  A sufficiently informative written description could, in theory, render a claim operable even if the claim attempts to contravene well-understood principles of science and logic.

Supporting that principle, an assertion of utility must be taken as true unless countervailing evidence can be provided by the examiner.  MPEP 2107(II).  

Cited paragraphs in Section I above (namely, [0123] and [0127]) attest that if a round-trip value at the first or later iterations match, then the value can be safely exported.  Nowhere in those paragraphs or other portions of the written description is it ever explained why this belief is necessarily true, nor is there any experimental data suggesting or inferring that it is true.  Nonetheless, under the legal requirements to evaluate credible utility, the written description’s quoted statements are initially presumed true.

The Somers reference is countervailing evidence.  Somers uses experimentation to demonstrate that round-trip evaluation is not useful in validating the quality of a forward translation between simple ontologies.  The Vanderbilt reference is countervailing evidence.  It teaches that in context of the field of data storage (which includes applicants’ environment of a distributed database), the standards for a useful validation of data integrity is even higher than that expressed in Somers.  

In short, the evidence shows that round trip evaluation does not work in validating machine translations, the problem of automating database export has more rigorous requirements against data corruption so round-trip evaluation cannot reasonably meet the more rigorous requirements, and the statements in the written description are countered by the evidence that the technique of 

D)	The evidence currently of record does not mitigate any factor establishing the prima facie case
Prima facie case element C requires that all relevant evidence is considered.  A declaration was filed in support of enablement, responsive to a rejection for lack of enablement due to inoperability, so may be relevant, and is therefore considered here.

The 2 page declaration on the record, filed on 22 June 2020 and signed by Christopher Palermo on 22 Jun 2020 (“Dec”), attests to his belief (summarized) that:
The four named inventors have computer science degrees, and three of those four are Master degrees (two of which are from Stanford University).  Dec at 1-2, Bullet 4.
The claimed verification technique is used in an existing software product, Palantir-Gotham.  Dec at 2, Bullet 5.

Christopher Palermo, has attested that his belief flows from his status as a patent attorney for this application.  See Dec at 1, bullet 2.  There are also no other declarations on the record (e.g, by the inventors themselves), thus, the ability for the Palermo declaration to affect the weight of other evidence on the record is currently minimal.  The declaration does not purport that Mr. Palermo himself has particular knowledge or level of expertise in the field of art, nor does it suggest that Mr. Palermo himself has reviewed the source code of Palantir-Gotham software, nor operated said software himself, nor conducted any studies on its general operability, nor provide 

IV	Conclusion
Of the elements necessary for a prima facie case of incredible utility:
(A) is met by Section I and II showing the problem the claims are directed to and Section III showing that the same approach does not work in a more relaxed situation.
(B) is met by Section III(A)-(D).
(C) is met by Section III

Consequently, the claims lack credible utility.

Claim 1-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Placed into the 15/043,780 file wrapper on 17 Jul 17, 7 pages.
        2 A webpage capture of the assorted slides was placed into the instant application file wrapper on 31 Aug 20, 15 pages.
        3 In a database, ontologies are embodied in a “schema.”  Applicants expressly acknowledge this in Instant Written Description [0009].
        
        4 That the term “translation” is known in the field of computer science as the act of transforming data values from one ontology to another is demonstrated by Dou et. al, Ontology Translation on the Semantic Web, placed into the file wrapper on 11 Aug 15 of parent application 14/156,208
        
        5 A “round trip” involves exporting the property value from the export database to the import database, using whatever translational rules are in place.  Then, exporting the same property from the import database back to the export database, again, using whatever translational rules are in place.
        6 Counterintuitively, if there were a strong negative correlation, then RTT would have been useful as a negative validation mechanism – e.g., if the RTT text matches the initial text, then the user could be reasonably sure that the forward translation or the quality of the translation system is not correct.  But the evidence does not even show that much.  Rather, it shows weak or no correlation.
        
        7 See Bitters, A geographical Ontology of Objects in the Visible Domain 2005, Florida State University, p29 Fig. 4.. titled The Ontological Spectrum.  
        
        Note that Taxonomy is below both Schema and ER in the semantic strength reflected by the model.